Case 18-20228        Doc 34     Filed 04/16/19     Entered 04/16/19 14:16:05          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 20228
         Adolfo Eddie Frazier
         Joann L Stampley
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/19/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/04/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-20228             Doc 34   Filed 04/16/19    Entered 04/16/19 14:16:05                Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor              $1,483.45
           Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                      $1,483.45


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $1,149.64
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                           $73.81
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,223.45

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 AAFCU                             Unsecured         525.00           NA              NA            0.00       0.00
 American Credit Acceptance        Unsecured      9,165.00            NA              NA            0.00       0.00
 ARS National Services             Unsecured          85.00           NA              NA            0.00       0.00
 AT&T                              Unsecured         478.00           NA              NA            0.00       0.00
 Atlas Acquisitions LLC            Unsecured      1,760.00            NA              NA            0.00       0.00
 Automotive Credit CORP            Unsecured      6,500.00            NA              NA            0.00       0.00
 Bristlecone Lending               Unsecured      1,850.00            NA              NA            0.00       0.00
 Chicago Auto Dept                 Unsecured         100.00           NA              NA            0.00       0.00
 City Of Berwyn                    Unsecured         200.00           NA              NA            0.00       0.00
 City of Chicago Bureau Parking    Unsecured      9,659.00            NA              NA            0.00       0.00
 Comcast Cable                     Unsecured         200.00           NA              NA            0.00       0.00
 Commonwealth Edison               Unsecured         718.00           NA              NA            0.00       0.00
 Creditors Discount & A            Unsecured         163.00           NA              NA            0.00       0.00
 First Premier                     Unsecured         530.00           NA              NA            0.00       0.00
 Forest Park Loan Company          Unsecured         977.00           NA              NA            0.00       0.00
 Gateway Financial                 Unsecured      7,788.00            NA              NA            0.00       0.00
 Guaranty Bank                     Unsecured           0.00           NA              NA            0.00       0.00
 Heritage Acceptance Corp          Secured        6,499.00       6,387.26        6,387.26        260.00        0.00
 Illinois Dept of Revenue 0414     Priority       2,351.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414     Unsecured      1,200.00            NA              NA            0.00       0.00
 Illinois Tollway                  Unsecured      1,228.00            NA              NA            0.00       0.00
 Ingalls Hospital                  Unsecured      1,051.00            NA              NA            0.00       0.00
 Internal Revenue Service          Unsecured     11,810.00       8,477.84        8,477.84           0.00       0.00
 Internal Revenue Service          Priority      13,784.00       8,535.89        8,535.89           0.00       0.00
 LVNV Funding LLC                  Unsecured           0.00           NA              NA            0.00       0.00
 MB Financial Bank                 Unsecured         111.00           NA              NA            0.00       0.00
 Midnight Velvet                   Unsecured         368.00           NA              NA            0.00       0.00
 Midwest Recovery Group            Unsecured         138.00           NA              NA            0.00       0.00
 Monterey Financial Services       Unsecured      1,749.00            NA              NA            0.00       0.00
 Peoples Gas                       Unsecured         292.00           NA              NA            0.00       0.00
 Premier Bank                      Unsecured         530.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-20228              Doc 34   Filed 04/16/19    Entered 04/16/19 14:16:05                  Desc       Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim        Claim         Principal       Int.
 Name                                   Class   Scheduled        Asserted     Allowed          Paid          Paid
 Razor Capital LLC                  Unsecured         282.00             NA             NA           0.00        0.00
 Santander Consumer USA             Unsecured         140.00             NA             NA           0.00        0.00
 Security Credit Services LLC       Unsecured      1,760.00              NA             NA           0.00        0.00
 Speedy Cash                        Unsecured         258.00             NA             NA           0.00        0.00
 Sprint                             Unsecured      1,189.00              NA             NA           0.00        0.00
 Syreeta Myles                      Priority            0.00             NA             NA           0.00        0.00
 T-Mobile                           Unsecured          80.00             NA             NA           0.00        0.00
 Verizon                            Unsecured         525.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                 Interest
                                                                Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00             $0.00                   $0.00
       Mortgage Arrearage                                          $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                                 $6,387.26           $260.00                   $0.00
       All Other Secured                                           $0.00             $0.00                   $0.00
 TOTAL SECURED:                                                $6,387.26           $260.00                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                   $0.00                 $0.00               $0.00
        All Other Priority                                     $8,535.89                 $0.00               $0.00
 TOTAL PRIORITY:                                               $8,535.89                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                   $8,477.84                 $0.00               $0.00


 Disbursements:

           Expenses of Administration                               $1,223.45
           Disbursements to Creditors                                 $260.00

 TOTAL DISBURSEMENTS :                                                                               $1,483.45




UST Form 101-13-FR-S (9/1/2009)
Case 18-20228        Doc 34      Filed 04/16/19     Entered 04/16/19 14:16:05            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
